J-S07017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ADOPTION OF: J.D.A.P.                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: O.P., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1324 WDA 2021

               Appeal from the Order Entered September 20, 2021
             In the Court of Common Pleas of Westmoreland County
                    Orphans' Court at No(s): No. 58 of 2021


BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                               FILED: MAY 02, 2022

        O.P. (“Father”) appeals from the order granting the petition of the

Westmoreland County Children’s Bureau (“WCCB”) to involuntarily terminate

his parental rights to J.D.A.P. (“Child”). We affirm.

        The relevant factual and procedural history of this appeal follows. Prior

to Child’s birth, Father pled nolo contendere in 2010 to aggravated indecent

assault, indecent assault, and corruption of minors in CP-02-CR-0012815-

2009.1 The court which accepted Father’s plea sentenced him to five to ten

years in prison and a consecutive five years of probation and ordered him to

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 Father’s convictions involved his sexual assault of the twelve-year old victim
in 2009, which included him digitally penetrating the victim’s vagina.
J-S07017-22


register for life as a sexually violent predator. See 42 Pa.C.S.A. §§ 9799.52,

9799.55(b)(4) (“Subchapter I”).

       Father subsequently met D.P. (“Mother”) at a rehabilitation center in

2019, and they had a brief relationship.2 Mother contacted Father and told

him she was pregnant with Child and that he might be the father. Shortly

after Child’s birth in December 2019, Mother contacted Father through social

media, and Father saw Child five or six times through video calls.

       Aside from the video calls in December 2019, Father had no other

contact with Child. According to Father, he sent Mother money and told her

she and Child could live with his sister in Allegheny County.     He said that

Mother rejected Father’s offer to move because she was in a new relationship

and refused to let Father know where she and Child lived until he left his

fiancée. Father stated that he did not try to locate Mother because it was like

looking for “a needle in a haystack.” N.T., 8/12/21, at 42.

       Approximately one month after Child’s birth, WCCB removed Child from

Mother’s care because of abuse and placed Child in a foster home.          The

juvenile court adjudicated Child dependent and determined that Child’s father

was unknown. After excluding another possible father, WCCB requested that




____________________________________________


2 Mother consented to the termination of her parental rights. She did not
appeal and has not participated in this appeal.


                                           -2-
J-S07017-22


Father take a paternity test and scheduled three appointments, none of which

occurred due to the COVID-19 pandemic.

       In July 2020, Father violated his probation in the criminal case and was

taken into custody. The criminal court resentenced him to one to two years

of incarceration and three years of probation. Father took a paternity test

while in prison, and the juvenile court confirmed his paternity in March 2021.

Afterwards, Father contacted WCCB to request that Child live with his mother

(“Paternal Grandmother”).         WCCB did not contact Paternal Grandmother,

assess Father for services, or arrange visitations or phone calls between

Father and Child.       There is no indication that the juvenile court ordered

services for Father.

       On May 13, 2021, two months after the confirmation of Father’s

paternity,    WCCB filed the petition to terminate Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(11) and (b).         The trial court held a

hearing at which WCCB presented the docket from Father’s criminal case3 and

the testimony of the WCCB caseworker, Jeff Knox.4 Father appeared by video

from prison and testified on his own behalf. The trial court entered the order

____________________________________________


3 The trial court admitted the docket from Father’s criminal case, as well as
copies of the Pennsylvania State Police’s public website listing Father as a
registered sexual offender.
4 Child’s dependency guardian ad litem (“GAL”) represented Child at the
termination hearing. The GAL stated that that Child’s legal and best interests
did not conflict, and the trial court noted that Child, who was less than two
years old at the time of the hearing, was not verbal.


                                           -3-
J-S07017-22


involuntarily terminating Father’s parental rights on September 20, 2021.

Father timely appealed and both he and the trial court complied with Pa.R.A.P.

1925.

        Father raises the following issues for review:

        1. Whether the trial court erred in finding by clear and convincing
           evidence that the parental rights of [Father] should be
           automatically terminated under 23 Pa.C.S.A. § 2511(a)(11)
           without consideration of mitigating factors?

        2. Whether the trial court erred in finding the developmental,
           physical, and emotional needs and welfare of the minor child
           are such that the parental rights of [Father] should be
           terminated under section 23 Pa.C.S.A. § 2511(b)?

Father’s Brief at 4.

        Father’s issues present a challenge to the trial court’s decision to

terminate his parental rights. The standard of review involving the involuntary

termination of parental rights is limited to determining whether the trial court’s

decision is supported by competent evidence. See In re Adoption of C.M.,

255 A.3d 343, 358 (Pa. 2021). When applying this standard of review, an

appellate court must accept the findings of fact and credibility determinations

of the trial court if they are supported by evidence of record. Id. Where the

court’s factual findings are supported by the evidence, an appellate court may

not disturb the ruling unless it has discerned an error of law or abuse of

discretion. Id. Where a claim involves a question of statutory interpretation,




                                       -4-
J-S07017-22


however, our review is de novo and our scope of review is plenary.5 See In

re Adoption of B.G.S., 245 A.3d 700, 704 (Pa. Super. 2021), appeal denied,

253 A.3d 213 (Pa. 2021).

       Pennsylvania’s Adoption Act governs involuntary termination of parental

rights proceedings. See 23 Pa.C.S.A. §§ 2101-2938. Section 2511 requires

the trial court to engage in a bifurcated analysis that focuses first on a parent’s

conduct under subsection (a), and then on a child’s needs and welfare under

subsection (b). See In re S.C., 247 A.3d 1097, 1103 (Pa. Super. 2021).

Subsection (a) enumerates eleven types of parental conduct which would

constitute grounds for involuntary termination. See 23 Pa.C.S.A. § 2511(a).

Only if the court finds clear and convincing evidence that a parent’s conduct

satisfies a ground for termination under subsection (a) will the court then

consider the needs and welfare of a child pursuant to subsection (b). See

S.C., 247 A.3d at 1103; see also 23 Pa.C.S.A. § 2511(b).




____________________________________________


5 The object of statutory interpretation is to ascertain and effectuate the intent
of the legislature. See B.K.M. v. J.A.M., 50 A.3d 168, 174 (Pa. Super. 2012).
In interpreting statutory language, we look to the plain language of the statute
and determine whether any ambiguity exists. Id. Only when the statute is
ambiguous may we look to the general purposes of the statute, legislative
history, and other sources to determine the legislative intent. Id. It is
inappropriate for a court, by judicial fiat, to add elements to a statute. In re
D.C.D., 105 A.3d 662, 673 (Pa. 2014).


                                           -5-
J-S07017-22


      In the instant matter, the trial court involuntarily terminated Father’s

parental rights to Child pursuant to sections 2511(a)(11) and (b), which

provide:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            (11) The parent is required to register as a sexual offender
            under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration
            of sexual offenders) or I (relating to continued registration
            of sexual offenders) or to register with a sexual offender
            registry in another jurisdiction or foreign country.

                                    ****

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. . ..

23 Pa.C.S.A. § 2511(a)(11), (b) (footnote omitted).

      Father first claims that the trial court erred in involuntarily terminating

his parental rights based on section 2511(a)(11).          Pursuant to section

2511(a)(11), the trial court may terminate parental rights upon clear and

convincing evidence that a parent is required to register as a sexual offender.

Because the term “may” is permissive, the statute affords the trial court with

discretion to terminate, or decline to terminate, a parent’s rights under Section

2511(a)(11) based on a parent’s sexual offender registration requirement.

See Lorino v. Workers’ Comp. Appeal Bd., 266 A.3d 487, 493 (Pa. 2021)




                                      -6-
J-S07017-22



(noting that the term “may” connotates an act that is permissive, but not

required).

       Nevertheless, the language of subsection (a)(11) is straightforward: it

directs the trial court to examine whether the petitioner proved “[t]he parent

is required to register as a sexual offender” under Subchapter H or I of SORNA

or under a registry in another jurisdiction or country.            23 Pa.C.S.A.

§ 2511(a)(11).      Evidence that a parent is required to register as a sexual

offender is alone sufficient to establish grounds for involuntary termination

under subsection 2511(a)(11). The statute does not mandate further inquiry

into the reasons or explanations for the parent’s conduct in relation to a child.6

The only additional finding the court must make is whether the termination of

parental rights best serves the needs and welfare of a child. See S.C., 247

A.3d at 1103; 23 Pa.C.S.A. § 2511(b).

       Father acknowledges that he is a registered sexual offender, but he

contends the trial court erred in failing to consider his “mitigating evidence”

because section 2511(a)(11) is permissive and not mandatory. Father’s Brief

at 11-12. Father argues that the involuntary termination of his parental rights

____________________________________________


6 Unlike section 2511(a)(11), other subsections of the statute expressly
require consideration of additional factors when assessing the parent’s
conduct.     Compare 23 Pa.C.S.A. § 2511(a)(11) with 23 Pa.C.S.A.
§ 2511(a)(1) (permitting the termination of parental rights based on a failure
to “perform parental duties”); In re Adoption of L.A.K., 265 A.3d 580, 593
(Pa. 2021) (noting that subsection (a)(1) requires a court to examine
individual circumstances and any explanation offered for the parent’s failure
to perform parental duties).


                                           -7-
J-S07017-22


was improper because of his own efforts to support and keep Child, as well as

the short amount of time between the confirmation of his paternity and the

filing of the petition to terminate his parental rights. Id. at 12-14.

      The trial court here concluded that the WCCB’s evidence, which included

public records of Father’s criminal case and registration status as a sexual

offender, established that Father was required to register as a sexual offender

under Subchapter I.     The court thus found the involuntary termination of

Father’s parental rights appropriate under section 2511(a)(11).

      Our review of the record discloses no error of law or abuse of discretion

by the trial court.    WCCB presented clear and convincing evidence that

Father’s criminal case required him to register as a sexual offender for life

pursuant to Subchapter I of SORNA. This alone was sufficient to establish

grounds for termination under section 2511(a)(11). Further, as noted above,

section 2511(a) does not require consideration of “mitigating factors.” Thus,

we discern no merit to Father’s claim that the court erred or abused its

discretion when involuntarily terminating his parental rights pursuant to

section 2511(a)(11).

      Father next claims that the trial court erred in its analysis under section

2511(b). When considering section 2511(b), the trial court must take into

account whether a bond exists between child and parent, and whether

termination would destroy an existing, necessary and beneficial relationship.

See Interest of L.W., 267 A.3d 517, 523 (Pa. Super. 2021).               “While a


                                      -8-
J-S07017-22


parent’s emotional bond with his or her child is a major aspect of the

[subsection (b)] best-interest analysis, it is nonetheless only one of many

factors to be considered by the court when determining what is in the best

interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa. Super. 2014). The

court may also properly consider “whether a parent is capable of providing for

a child’s safety and security or whether such needs can be better met by

terminating a parent’s parental rights.” L.W., 267 A.3d at 524. Additionally,

the court “should also consider the intangibles, such as the love, comfort,

security, and stability the child might have with the foster parent.” Id. An

agency’s reasonable efforts to promote reunification may be relevant to a

court’s consideration of a child’s best interests, but the statue does not require

consideration of an agency’s efforts. See In re D.C.D., 105 A.3d 662, 672

(Pa. 2014).

      Father argues that the trial court erred because Mother and WCCB

denied him the opportunity to bond with Child. Father’s Brief at 16-17. Father

also asserts that he will be ready and willing to care for Child upon his release

from incarceration. Id. at 16.

      The trial court found that the involuntary termination of Father’s

parental rights was appropriate under section 2511(b), because Child had no

knowledge of Father and Father’s limited interactions with Child when Child

was a newborn did not form a parent-child bond. The court observed that

“[t]he only home Child has ever known is that of his foster family,” and that


                                      -9-
J-S07017-22


those foster parents had demonstrated an ability to meet all of Child’s physical

and emotional needs. Trial Court Opinion, 9/20/21, at 6. The court concluded

that Child’s best interests would be served by allowing him to remain in the

loving environment of his foster parents. Id.

       The record confirms that Father had only had five or six interactions with

Child by video shortly after Child’s birth. See N.T., 8/12/21, at 41. He has

not parented nor even met Child in person, and he remained unavailable

because of his imprisonment to parent the Child at the time of the termination

hearing.7 Further, Knox, the WCCB caseworker, testified that Child has been

with foster parents for fifteen months, the foster parent were meeting Child’s

physical and developmental needs, the Child looks to the foster parents for

necessities and to the foster father to hold him during meetings, and the foster

parents were a pre-adoptive resource. See id. at 14-17.




____________________________________________


7 Father testified that he will have an apartment and a job when he is released
from prison. He adds that he has “several” other children. Father’s Brief at
15. However, five of Father’s seven other children are in foster care and the
other two are in Puerto Rico in their mother’s care. See N.T., 8/12/21, at 44.

To the extent Father further asserts WCCB’s failure to assess Paternal
Grandmother as a placement resource for Child, see Father’s Brief at 16-17,
it is well settled that a termination of parental rights proceeding is not the
appropriate forum in which to inquire into a better placement or adoptive
alternative for a Child. See In re Adoption of G.R.L., 26 A.3d 1124, 1130
(Pa. Super. 2011) (reiterating that a termination hearing is not “the proper
stage to inquire into the best adoptive alternative” for a child). Thus, Father’s
focus on Paternal Grandmother as a possible resource is misplaced.


                                          - 10 -
J-S07017-22


         Based on this record, we conclude that competent evidence supported

the trial court’s findings, and we discern no error of law or abuse of discretion

in the trial court’s ruling that the involuntary termination of Father’s parental

rights best served the needs and welfare of Child pursuant to section 2511(b).

The trial court was not required to consider Father’s allegations that WCCB did

not offer him reasonable services. See D.C.D., 105 A.3d at 672. Further,

despite Father’s assertion that he is willing and able to parent Child, Father

and Child have no meaningful bond. Child is doing well in foster care, and

foster parents have met Child’s physical, development, and emotional needs.

Thus, Father’s challenge to the trial court’s ruling pursuant to subsection (b)

fails.

         In sum, we conclude that Father has demonstrated no abuse of

discretion or error of law in the trial court’s decision to grant WCCB’s petition

to involuntary terminate his parental rights pursuant to section 2511(a)(11)

and (b).

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/02/2022




                                     - 11 -